 


114 HR 4016 IH: To amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess corporate charitable contributions.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4016 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2015 
Mr. Paulsen (for himself, Mr. Thompson of California, Mr. Nunes, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess corporate charitable contributions. 
 
 
1.Extension of limitation on carryover of excess corporate charitable contributions 
(a)In generalSection 170(d)(2)(A) of the Internal Revenue Code of 1986 is amended— (1)by striking 5 succeeding taxable years and inserting 20 succeeding taxable years, and 
(2)by striking the second, third, fourth, or fifth and inserting each of the second through twentieth. (b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2009.  
 
